PER CURIAM.
Relator-defendant was permanently enjoined by judgment of the respondent judge for the Ninth Judicial District Court in and for the Parish of Rapides, State of Louisiana, from maintaining and operating, as Registrar of Voters of Rapides Parish, a certain specific system of registering voters, in an action in which Nemire Cooper and Fred Hill were plaintiffs, numbered 42309 on the docket of the said Ninth Judicial District Court in and for the Parish of Rapides. Relator-defendant moved for a suspensive appeal to this court which was refused by the respondent judge and thereupon applications were made for writs of mandamus. Responsive to the applications an alternative writ of mandamus was issued herein to the respondent judge, which by extension was made returnable at 11:00 o’clock a. m. on Wednesday, May 20, 1953.
The respondent judge answered the writ predicating the defense of his refusal to grant a suspensive appeal on the ground that this court was not the appropriate appellate tribunal.
Pretermitting the other matters set up in the answer of the respondent judge, we are of the opinion that neither the said judge nor this court is justified in prejudging the question as to the appropriate appellate tribunal. Even if counsel for relator were in error as to the court to which the appeal should be directed, we cannot conceive that any harm would result since, at worst, the appeal would be transferred, after consideration, to the proper court.
Accordingly, it is ordered that the rule herein issued be made absolute and the respondent judge, the Plonorable Allen V. Hundley, of the Ninth Judicial District Court in and for the Parish of Rapides, State of Louisiana, be and he is hereby ordered to grant a suspensive appeal, nunc pro tunc, to the Court of Appeal of the Second Circuit, of the State of Louisiana, as prayed by relator.